                                      DEFENDANTS
                      Case 3:11-cv-01298-MEM     LIST161
                                             Document OF EXHIBITS
                                                          Filed 08/23/19 Page 1 of 8

                                             WIGGINS v. BLEDSOE, ET AL.
                                                BIVENS/FTCA TRIAL

JUDGE MANNION                                                                        CASE NO.: 11-1298
MIDDLE DISTRICT OF PENNSYLVANIA



                    DESCRIPTION OF            DOCUMENT            IDENTIFIED IN   DATE
 PLTF   DEF       OBJECT                      DATED               COURT           ADMITTED   WITNESS ON
                  OR ITEM                                                                    STAND
        1         Discipline Hearing          04/18/2008
                  Officer Report Authored
        D-3314-   by DHO T. McGee
        3319      Concerning Incident No.
                  1675545
                  Request For
        2                                     02/22/2008
                  Transfer/Application of
        D-886     Management Variable –
                  Inmate Wiggins
                  SIS Intelligence Office
        3                                     12/05/2007
                  Memorandum Authored
        D-887-    by SIS Lieutenant B.
        891       Hurte Concerning
                  November 19, 2007
                  Inmate on Inmate Assault
                  Intake Screening Form
        4                                     05/19/2008
                  and Administrative
        D-        Detention Order – Inmate
        2274/D-   Wiggins
        2339
                                      DEFENDANTS
                      Case 3:11-cv-01298-MEM     LIST161
                                             Document OF EXHIBITS
                                                          Filed 08/23/19 Page 2 of 8

                                             WIGGINS v. BLEDSOE, ET AL.
                                                BIVENS/FTCA TRIAL

JUDGE MANNION                                                                        CASE NO.: 11-1298
MIDDLE DISTRICT OF PENNSYLVANIA



                    DESCRIPTION OF            DOCUMENT            IDENTIFIED IN   DATE
 PLTF   DEF       OBJECT                      DATED               COURT           ADMITTED   WITNESS ON
                  OR ITEM                                                                    STAND
                  Memorandum Authored
        5                                     05/11/2009
                  by Special Investigative
        D-987-    Supervisor S.V. Heath
        999       Subject – Threat
                  Assessment Dirty White
                  Boys
                  Discipline Hearing
        6                                     10/29/2009
                  Officer Report Authored
        D-3465-   by DHO B. Chambers
        3470/D-   And Incident No.
        3471-     1867137 Inmate Wiggins
        3473
        7         Inmate Discipline Data      02/27/2012
        D-593-    Inmate Wiggins
        605
        8         CIM Clearance and           07/16/2009
        D-741-    Separatee Data – Inmate
        757       Wiggins
        9         Diagram Z Block Third
        D-3705    Floor
        10        Diagram Z Block             04/05/2010
        D-3706    Recreation Cages
                                      DEFENDANTS
                      Case 3:11-cv-01298-MEM     LIST161
                                             Document OF EXHIBITS
                                                          Filed 08/23/19 Page 3 of 8

                                            WIGGINS v. BLEDSOE, ET AL.
                                               BIVENS/FTCA TRIAL

JUDGE MANNION                                                                       CASE NO.: 11-1298
MIDDLE DISTRICT OF PENNSYLVANIA



                   DESCRIPTION OF            DOCUMENT            IDENTIFIED IN   DATE
 PLTF   DEF       OBJECT                     DATED               COURT           ADMITTED   WITNESS ON
                  OR ITEM                                                                   STAND
        11        USP Lewisburg – Post       09/13/2008
        D-4338-   Orders General Orders
        4373
        12        USP Lewisburg Special      06/5/2009
        D-4378-   Management Unit
        4416      Special Post Orders Z
                  Block
        13        Deposition Transcript -    01/15/2013
                  Wiggins
        14        Special Management         12/19/2002
        D-863-    Unit Inmate Handbook
        882
        15        Inmate Receipt of Copy     05/19/2008
        D-884     of SMU Handbook –
                  Inmate Wiggins
        16        Referral of an Inmate      07/16/2009
        D-713     Criminal Matter for
                  Investigation
        17        Report of Incident         07/17/2009
        D-714-
        717
                                     DEFENDANTS
                     Case 3:11-cv-01298-MEM     LIST161
                                            Document OF EXHIBITS
                                                         Filed 08/23/19 Page 4 of 8

                                         WIGGINS v. BLEDSOE, ET AL.
                                            BIVENS/FTCA TRIAL

JUDGE MANNION                                                                    CASE NO.: 11-1298
MIDDLE DISTRICT OF PENNSYLVANIA



                   DESCRIPTION OF         DOCUMENT            IDENTIFIED IN   DATE
 PLTF   DEF      OBJECT                   DATED               COURT           ADMITTED   WITNESS ON
                 OR ITEM                                                                 STAND
        18       Memorandum Authored      07/16/2009
        D-718    by S.V. Heath SIS
                 Lieutenant
        19       Memorandum Authored      07/16/2009
        D-719    by N. Dreese
        20       Memorandum Authored      07/16/2009
        D-720    by Michael Hornberger
        21       Video ASSAULT IN         07/16/2009
                 SHU REC 7-16-09_C-
                 286 Z OUTSIDE REC
                 #11…083036.AVI
        22       Video HANDING            07/16/2009
                 WEAPON FOR
                 ASSAULT 7-16-09_C-
                 287 Z OUTSIDE REC
                 #12…082136.AVI
        23       Photos of weapon and     07/16/2009
        D-848-   recreation pen
        850
        24       Z-Unit Recreation        11/12/13
        D-4433   Officer Post Order
                                      DEFENDANTS
                      Case 3:11-cv-01298-MEM     LIST161
                                             Document OF EXHIBITS
                                                          Filed 08/23/19 Page 5 of 8

                                              WIGGINS v. BLEDSOE, ET AL.
                                                 BIVENS/FTCA TRIAL

JUDGE MANNION                                                                              CASE NO.: 11-1298
MIDDLE DISTRICT OF PENNSYLVANIA



                     DESCRIPTION OF            DOCUMENT                 IDENTIFIED IN   DATE
 PLTF   DEF        OBJECT                      DATED                    COURT           ADMITTED   WITNESS ON
                   OR ITEM                                                                         STAND
        25         Housing United Records      Numerous dates
        D-2352-    Forms 950/292
        2365; D-
        2367; D-
        2369-
        2384; D-
        2399
        26         Unit Management             9/16/99
                   Manual, Program
                   Statement 5321.07
        27         Special Management          March 2009
        D-585-     Units, Program Statement
        592        5217.01 Institutional
                   Supplement
        28         Wiggins Inmate Quarters     02/27/2012
        D-606-
        618
        29         Wiggins BOP Medical         July 2009-October 2011
        D-1-495    Records
                                       DEFENDANTS
                       Case 3:11-cv-01298-MEM     LIST161
                                              Document OF EXHIBITS
                                                           Filed 08/23/19 Page 6 of 8

                                               WIGGINS v. BLEDSOE, ET AL.
                                                  BIVENS/FTCA TRIAL

JUDGE MANNION                                                                          CASE NO.: 11-1298
MIDDLE DISTRICT OF PENNSYLVANIA



                     DESCRIPTION OF             DOCUMENT            IDENTIFIED IN   DATE
 PLTF   DEF        OBJECT                       DATED               COURT           ADMITTED   WITNESS ON
                   OR ITEM                                                                     STAND
        30         Wiggins’ Administrative      03/19/2010
        NO         Tort Claim, Amendment
        BATES      and Reconsideration
        but        Submissions and Denials
        attached   for Claim # TRT-NER-
        to Docs.   2010-03392
        155 and
        159
        31         Photograph of the            4-4-2014
        D-4938     Weapon
        32         Memorandum Authored          7-16-2009
        D-721      by Lt. Fleming
        33         Special Management           11-19-2008
                   Units Program Statement
        34         Former USP Lewisburg         8-21-2019
                   Warden Bryan Bledsoe’s
                   education and
                   employment history as of
                   August 21, 2019 entered
                   by Plaintiff’s counsel at
                   his trial deposition as
                   PX-50
                                   DEFENDANTS
                   Case 3:11-cv-01298-MEM     LIST161
                                          Document OF EXHIBITS
                                                       Filed 08/23/19 Page 7 of 8

                                          WIGGINS v. BLEDSOE, ET AL.
                                             BIVENS/FTCA TRIAL

JUDGE MANNION                                                                     CASE NO.: 11-1298
MIDDLE DISTRICT OF PENNSYLVANIA



                  DESCRIPTION OF           DOCUMENT            IDENTIFIED IN   DATE
 PLTF   DEF    OBJECT                      DATED               COURT           ADMITTED   WITNESS ON
               OR ITEM                                                                    STAND
               Any exhibit offered by
               Plaintiff at the time of
               trial
                      Case 3:11-cv-01298-MEM Document 161 Filed 08/23/19 Page 8 of 8



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONNIE G. WIGGINS,                         :     CIVIL NO. 3:11-CV-1298
             Plaintiff,                    :
                                           :     (Judge Mannion)
            v.                             :
                                           :
UNITED STATES, et al.,                     :
         Defendants.                 :     Filed Electronically

                                         CERTIFICATE OF SERVICE

     The undersigned hereby certifies that she is an employee in the Office of the United States Attorney for the
Middle District of Pennsylvania and is a person of such age and discretion to be competent to serve papers. That
on August 23, 2019, she served a copy of the attached

                                DEFENDANTS’ UPDATED EXHIBIT LIST

By electronic means through the ECF system to-

Stephen D. Brown         stephen.brown@dechert.com
Thomas James Miller      thomas.miller@dechert.com
Julia Chapman            julia.chapman@dechert.com


                                           s/ Cristina M. Guthrie
                                           Paralegal Specialist
